Title: 1779. July 20. Tuesday.
From: Adams, John
To: 


       I was struck with these Words in a Letter from the President Jeannin to M. Bellegarde of 28 Jany. 1609
       Si le Roy “est content de ma Conduite, et de la Diligence et Fidelitè, dont j’use pour executer ponctuellement ce qu’il m’a commandé c’est deja une Espece de recompense qui donne grande Satisfaction à un homme de bien; et quand il ne m’en aviendra rien de mieux, j’en accuserai plutot mon malheur que le defaut de sa bonne volonté. Aussi suisje si accoustumé à travailler beaucoup, et profiter peu, que j’en ay acquis une habitude qui me rend plus capable de souffrir patiemment la rudesse de cette mauvaise Fortune, sans m’en plaindre, ni murmurer.”
       It is said that Henri 4. altho he honoured Jeannin with his Confidence and Trusts, yet recompensed him very ill, notwithstanding the magnificent Rewards he gave to Sully, whose Modesty, and Delicacy did not hinder him from asking for them.
      